Citation Nr: 0909144	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for bilateral shoulder condition as a 
result of VA treatment.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for bilateral hip condition as a result 
of VA treatment.  

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for bilateral leg condition as a result 
of VA treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1949 to 
October 1952.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in August 
2004 and April 2006.  

In March 2008 the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  

In May 2008 the Board remanded the issues on appeal for 
further development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have suffered increased or 
additional shoulder, hip or leg disability as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault in connection with 
medical treatment rendered by VA.  


CONCLUSIONS OF LAW

1.  The criteria for award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the bilateral shoulder 
condition have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.361 (2008).  

2.  The criteria for award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the bilateral hip 
condition have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.361 (2008).  

3.  The criteria for award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the bilateral leg 
condition have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2002, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him the criteria 
needed to establish an 38 U.S.C.A. § 1151 claim.  The Veteran 
was afforded time to respond before the RO issued the August 
2004 and April 2006 rating decisions on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2002 letter, a February 2006 letter, and a 
September 2008 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2002, February 2006, and September 2008 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  The letters also advised the 
Veteran that VA must make reasonable efforts to help the 
Veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the November 2002 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in the September 
2008 letter.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in November 2002, 
March 2004 and October 2008. 

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2008.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The Veteran asserts that, as result of physical therapy in 
2000 at VA, he currently has degenerative joint disease of 
the shoulders, hips and legs.  

The Veteran testified at the recent hearing that he went to 
see a VA physical therapist for back pain once a week for 
three months and that, at the last four appointments, he laid 
down on the table and had an aggressive treatment where the 
VA therapist bent the Veteran's knees and grabbed both sides 
of the table and pushed, driving his legs into his chest.  He 
thought this additional, undue pressure was exerted because 
he would not buy products from the therapists' business 
partner.  He testified about also hurting himself when he was 
on the machines because he was told to push himself.  

A careful review of the VA treatment records and private 
treatment records reveals that, in November 1999, the Veteran 
was in a serious motor vehicle accident and then started 
physical therapy in January 2000 at VA for his back.  He was 
also seen in November 1999 at VA for pain in his hips, 
shoulders and legs as the result of the motor vehicle 
accident, but refused x-ray studies at that time and 
requested an MRI, which was not done because the medical 
professional did not think it was necessary.  The Veteran was 
then seen in December 1999 at the VA for pain in the left 
hip. 

The VA physical therapy reports from November 1999 to March 
2000 show that the Veteran initially had pain in his low back 
that radiated to the right leg and led to numbness in the 
left foot.  He was given passive range of motion stretches 
for hips and worked out on the machines for his upper back 
and shoulder.  

In February 2000, the Veteran complained of right shoulder 
pain.  In March 2000, he stated that his legs hurt as a 
result of his physical therapy.  A May 2000 VA treatment note 
stated that he had crepitus and pain in his left shoulder, 
pain in his right adductor, radiation of pain into the right 
leg and left leg pain that had resolved.  

An August 2000 VA treatment note stated that the Veteran 
reported that he fell from a wall while reading gas meters 
for work and that the company doctor advised him about 
immobilization.  His pain was intermittent since that time.  
An examination of the left shoulder revealed crepitus with 
abduction and rotation and satisfactory sensation, range of 
motion, and muscle power.  

The X-ray studies revealed narrowing of glenohumeral joint 
space and osteophyte formation of the inferior aspect of the 
humeral head.  The impression was that of moderately advanced 
osteoarthritis of the left shoulder joint.   

The September 2000 private treatment records reveal that the 
Veteran hurt his legs from a fall three weeks earlier.  A May 
2002 private physical therapy treatment note stated that he 
was being seen for bilateral adduction strain of the hips. 

At a November 2002 VA examination, he Veteran reported having 
severe pain in his shoulders, that all of his joints were 
ligament deficient, that he had bone on bone grinding, and 
that his cartilage was disappearing.  It was noted that he 
was vague and cryptic in his answers concerning his arthritis 
and pain.  He related being injured by a VA physical 
therapist when he responded vigorously in using an exercise  
machine and injuring his left shoulder.  

The VA examiner diagnosed the Veteran with degenerative joint 
disease of the shoulders, elbows, hips and knees.  It was 
noted that there were minimal degenerative changes present in 
the right hip and no other evidence of abnormality pertaining 
to the left hip or sacroiliac joints.  

The MRI studies of the left shoulder showed evidence of 
narrowing at the glenohumeral joint with associated sclerosis 
and cystic change as well as osteophyte formation especially 
along the inferior marking of the joint, it was noted that 
these findings were compatible with degenerative change.  Two 
views of the right shoulder revealed similar changes; though, 
to a lesser degree.  The impression was that of bilateral 
degenerative changes of the left greater than the right.  

The Veteran had a VA examination in March 2004 when he 
reported having a mixed history and being unclear of what his 
actual injuries were.  He stated that his leg injuries were 
pain at the anterior thigh and medial aspect of the thigh 
because there was no cartilage.  His right hip hurt as a 
result of his right leg, and he could not provide any 
specifics about his left hip pain.  

The VA examiner diagnosed the Veteran with advance 
degenerative joint disease of the left shoulder, degenerative 
joint disease of the left and right hip, pain of the adductor 
muscles of the right leg likely associated with degenerative 
joint disease of the right hip, and pain of the adductor 
muscles of the left leg likely associated with degenerative 
joint disease of the left hip.  

The VA examiner stated that he had carefully reviewed the 
Veteran's treatment records from November 1999, at the time 
of his motor vehicle accident, to May 2001 and that it was 
his opinion that the Veteran might have had some minor injury 
to the hips and knees from passive range of motion exercise 
from VA physical therapy; however, these injuries were acute, 
relatively minor and transient.  He noted that the complaints 
of shoulder injuries due to doing repeated  requested 
exercises would hold little validity as far as the physical 
VA therapy because the Veteran was in control of how much and 
how often he exercised.  

At an October 2008 VA examination, the examiner noted that 
the entire claims file had been reviewed in great detail.  
The VA examiner stated that it was clear by the Veteran's 
history that there was no persistent left shoulder, right 
shoulder, left hip, or left leg problems associated with the 
physical therapy injuries as the records show that he only 
complained of  pain in the right adductor muscle area and the 
right hip following his physical therapy injury.  Even those 
complaints were not noted for approximately two weeks 
following the alleged injury.  

The VA examiner opined that, if the Veteran had an injury of 
both hips, shoulders, and legs during  a single physical 
therapy treatment this information would have been brought up 
relatively quickly  and persistently from the time of the 
injury onward; however, these symptoms popped up over various 
times over the next two years so.  

The VA examiner further opined that certainly with any 
physical therapy or exercise program injury to the parts 
exercised or stretched could be a foreseeable injury; 
however, it seemed clear to him that because there was an 
extended period of time following his last physical therapy 
treatment, there was no bilateral shoulder, hip or leg injury 
associated with the physical therapy.  

The VA examiner stated that the Veteran had degenerative 
joint disease of both hips and shoulders that had been 
replaced at this point and that he had no continuing problems 
with joint or leg pain at this point.  He also stated that a 
further detailed review of the Veteran's VA and private 
treatment records did not change his point of view.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).    

In addition, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

After careful review of the record, the Board finds that 
there is no showing of increased or additional shoulder, hip 
and leg disability that has been linked to carelessness, 
negligence, lack of proper skill, error in judgment or a 
similar instance of fault in connection with treatment 
rendered by VA.  

Therefore, the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for bilateral 
shoulder condition as a result of VA treatment are denied.  

Compensation benefits under 38 U.S.C.A. § 1151 for bilateral 
hip condition as a result of VA treatment are denied.  

Compensation benefits under 38 U.S.C.A. § 1151 for bilateral 
leg condition as a result of VA treatment are denied.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


